Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jovito Matas Binoya, II, appeals the district court’s order denying his “Motion to Compel; Motion to Request Specific Performance of the Government to Grant Reduction of Sentence for Substancial [sic] Assistance.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Binoya, No. 1:07-cr-00319-TSE-1 (E.D. Va. filed Aug. 26, 2009; entered Aug. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.